DETALIED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device claims 16-31 in the reply filed on 09/09/2021 is acknowledged.
Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for treating hemorrhoids, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17-20 and 30-31 and 36 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claims positively recite aspects of the human body, such as in the limitations “a tissue engaging structure pulling tissue”, thus positively reciting the human body tissue as parts of the claimed device, therefore contravening 101 and AIA  33(a) for encompassing a human organism. It is suggested to amend the claims as follows to overcome this rejection “a tissue engaging structure configured to pull tissue”, which would thus functionally recite the human body tissue. This rejection applies to dependent claims 17 and 30 directly for reciting these limitations and to dependent claims 18-20, 31 and 36 because of their dependency.
Claim Objections
Claim 18 objected to because of the following informalities:  the word “the” should be placed in front of the phrase “tissue engaging structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 21-24, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Christy (US 6152936 A).
Regarding claim 16, Christy discloses: A device fully capable of treating internal hemorrhoids (device 100, see Fig. 8A) comprising: an elongate housing (main body 102, see Fig. 8A) extending from a proximal end to a distal end sized and shaped for insertion into a living body (see Col. 11, Lines 50-53), the distal end of the housing being configured for insertion to a target site within a rectum (see Col. 11, Lines 50-53 – Device is configured for insertion into a patient during surgery); a handle (104, see Fig. 8A) extending from a distal end coupled to the proximal end of the housing to a proximal end (see Fig. 8A), the handle being configured to remain outside the body while the distal end of the housing is inserted into the rectum (Handle 104 is seen to be grasped by the user and remain outside the body to ensure function of the device); an inner elongate member (operating element 110, see Fig. 8A) received within the housing (see Col. 7, Lines 62-64), the housing and elongate member being coupled to one another such that the housing and the elongate member may move longitudinally relative to one another (see Col. 7, Lines 62-64 relating to operating member 110 being “slidably received” within outer housing); and a tissue grasping and ligating mechanism (unit 120) coupled to a distal end of the elongate member (see Fig. 8A, see Col. 8, Lines 15-19), the grasping and ligating mechanism including a plurality of tissue grasping arms (flexible fingers 122 seen to be capable of grasping tissue, see Fig. 25F) movable between a tissue receiving configuration in which distal ends of the grasping arms are separated from one another by a first distance (see Figs. 10, 25D and 26B illustrating open/receiving configurations of the fingers 122) and a tissue grasping configuration in which the distal ends of the grasping arms are drawn together so that they are separated from one another by a second distance smaller than the first distance (see Figs. 9, 25C and 26A, illustrating a closed/grasping configuration of fingers 122) to grasp tissue received between the grasping arms (flexible fingers 122 seen to be capable of grasping tissue seen in Fig. 25F) the grasping and ligating mechanism further including a ligating band (suture loop 130) received around the grasping arms (see Col 11, Lines 10-13, see Fig. 39), the ligating band being movable distally off of the grasping arms to constrict around tissue grasped by the grasping arms (seen in example Figs. 25F-25H)
	Regarding claim 17, (see 101 rejection above), interpreted as to include the language “a tissue engaging structure configured to pull tissue” Christy discloses the invention of claim 16, Christy further discloses wherein said internal hemorrhoid treatment device comprising a tissue engaging structure (tissue grasper G with distal end 114, see Figs. 25E-25H) pulling tissue proximally away from surrounding tissue between the distal ends of the grasping arms toward a distal end of the elongate member (see Fig. 25F)
Regarding claim 18, (see 101 rejection above), interpreted as if claim 17 recited the language “ a tissue engaging structure configured to pull tissue” Christy discloses the invention of claim 17, Christy further discloses wherein the elongate member defines a lumen extending therethrough (internal lumen L, see Col. 13, Line 1, see Fig. 31), tissue engaging structure including one of a clip (see Fig. 44), a cork screw (see Fig. 19, shape of wire coil is seen to resemble that of a cork screw utilized by tissue engaging structure), a hook (see Fig. 29) and a grasper (see Fig. 26G). It is noted that the inclusion of any one of the mentioned structures being present in the prior art is sufficient as the language of the claim does not specify there must be “one of each” of the cited structures.
Regarding claim 21, Christy discloses the invention of claim 16, Christy further discloses wherein the grasping arms are distributed circumferentially around a longitudinal axis of the elongate member (see Fig, 8A, arms are distributed circumferentially around the center longitudinal axis), proximal ends of the grasping arms being separated from the longitudinal axis by a first radial distance (see Fig. 8A), each of the grasping arms extending gradually further from the longitudinal axis from its proximal end to a point of maximum separation from the longitudinal axis (see Figs. 25C showing a closed grasp of arm members and 25D showing an open configuration of said grasping arms) and bending back toward the longitudinal axis from the point of maximum separation to its distal end (see Fig. 26C – distal hooks of arms seen to be bent backwards towards longitudinal axis)
	Regarding claim 22, Christy discloses the invention of claim 21, Christy further discloses wherein the points of maximum separation of the grasping arms are substantially aligned along the longitudinal axis (see Fig. 26C – displaying a point of maximum separation of grasping arms aligned around the longitudinal axis.
	Regarding claim 23, Christy discloses the invention of claim 21, Christy further discloses wherein first and second ones of the grasping arms include a ligating band retaining structure (distal ends 124, see Figs. 8 and 10, Col. 8 Lines 31-32) formed thereon at a position at which the ligating band is to be maintained until it is deployed (see Fig. 10, 26B and 26C)
	Regarding claim 24, Christy discloses the invention of claim 21, Christy further discloses wherein the ligating band retaining structures are located at the point of maximum separation of the first and second grasping arms (see Fig. 10 – ligation band is stored at a point of maximum separation from the distal end of the device)	
Regarding claim 26, Christy discloses the invention of claim 23, Christy further discloses wherein the ligating band retaining structures are formed as notches in radially outer surfaces of the first and second grasping arms which face away from the longitudinal axis (Grooves 200, see Fig. 21, Col. 11, Lines 10-13)
	Regarding claim 27, Christy discloses the invention of claim 23, Christy further discloses wherein the ligating band retaining structures include at least one of a groove, a protrusion, a textured surface, a hold, a lock and an adhesive (band 124, see Figs. 10-11C – seen as a hold device, see also grooves 200, Fig. 21)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christy in view of Francischelli (US 20100145361 A1) in further view of Wallis (US 20180092644 A1).
Regarding claim 19, (see 101 rejection above), interpreted as though claim 17 were corrected, Christy discloses the invention of claim 17, Christy further discloses wherein the elongate member defines a lumen extending therethrough (see Fig. 20 below showing a lumen within elongate member)
Christy fails to disclose the tissue engaging structure includes a source of negative fluid pressure Page -2-fluidly coupled to a proximal end of the lumen to apply suction to the distal end of the elongate member.
However, in the same field of endeavor, namely ligation devices, Francischelli discloses a tissue engaging structure (delivery tool 202 inserts into body and may engage with tissue while device gets into proper position, see Paragraph 152) including a source of negative fluid pressure (see Paragraph 152 – suction grasper member 210 needs to be coupled to a vacuum source in order to function properly), Page -2-fluidly coupled to a proximal end of the lumen to apply suction to the distal end of the elongate member (see Paragraph 152 – suction lumens extend though the handle and shaft of the device, coupled to a suction source to provide negative pressure at the proximal end of the device where the lumens terminate in the handle, for the purpose of grasping the atrial appendage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Christy to include the suction grasper system of Francischelli to, in this case, grasp and remove hemorrhoids within a patient by applying vacuum pressure to grasp the hemorrhoid as the desired appendage, thereby drawing the hemorrhoid into the ligating band.
Regarding claim 20 (see 101 rejection above) interpreted as if claim 17 recited the language “ a tissue engaging structure configured to pull tissue”, the combination of Christy and Francischelli discloses the invention of claim 19, Wallis further discloses wherein the source of negative fluid pressure includes a piston (plunger 400) slidably mounted within a vacuum chamber formed within the handle, the vacuum chamber being fluidly coupled to the lumen (see Fig. 12 showing fluid connection of the plunger to the lumen within the elongate member)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the vacuum system of Francischelli to have included the plunger from Wallis at the proximal end of the handle as the source of negative fluid pressure for suction grasping member 210 to create a negative pressure to allow for suction (see Paragraph 7)

Claim 28-30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christy in view of Bozdag (US 20090005647 A1).
Regarding claim 28, Christy discloses a system for treating internal hemorrhoids comprising: a device (device 100) including: an elongate housing (main body 102, see Fig. 8A) extending from a proximal end to a distal end sized and shaped for insertion into a living body (see Col. 11, Lines 50-53), the distal end of the housing being configured for insertion to a target site within a rectum (see Col. 11, Lines 50-53 – Device is configured for insertion into a patient during surgery); a handle (104, see Fig. 8A)  extending from a distal end coupled to the proximal end of the housing to a proximal end (see Fig. 8A), the handle being configured to remain outside the body while the distal end of the housing is inserted into the rectum (Handle 104 is seen to be grasped by the user and remain outside the body to ensure function of the device); an inner elongate member (operating element 110, see Fig. 8A)  received within the housing (see Col. 7, Lines 62-64), the housing and elongate member being coupled to one another such that the housing and the elongate member may move longitudinally relative to one another (see Col. 7, Lines 62-64 relating to operating member 110 being “slidably received” within outer housing); and a tissue grasping and ligating mechanism (unit 120) coupled to a distal end of the elongate member (see Fig. 8A, see Col. 8, Lines 15-19), the grasping and ligating mechanism being sized and shaped for insertion through the slot of the introducer and including a plurality of tissue grasping arms (flexible fingers 122 seen to be capable of grasping tissue, see Fig. 25F) movable between a tissue receiving configuration in which distal ends of the grasping arms are separated from one another by a first distance (see Figs. 10, 25D and 26B illustrating open/receiving configurations of the fingers 122) and a tissue grasping configuration in which the distal ends of the grasping arms are drawn together so that they are separated from one another by a second distance smaller than the first distance (see Figs. 9, 25C and 26A, illustrating a closed/grasping configuration of fingers 122) to grasp tissue received between the grasping arms (flexible fingers 122 seen to be capable of grasping tissue seen in Fig. 25F), the grasping and ligating mechanism further including a ligating band (suture loop 130) received around the grasping arms (see Col 11, Lines 10-13, see Fig. 39), ligating band being movable distally off of the grasping arms to constrict around tissue grasped by the grasping arms (seen in example Figs. 25F-25H).
Christy fails to disclose Page -3-an introducer, extending from a proximal end to a distal end sized and shaped for insertion into an anus, the introducer being transparent for observation of anatomy of the anus, the introducer including a slot configured for alignment with a target portion of tissue.
However, in the same field of endeavor of surgical devices, Bozdag discloses an introducer (anoscope 1, see Fig. 1), extending from a proximal end to a distal end sized and shaped for insertion into an anus (see Paragraph 2), the introducer being transparent for observation of anatomy of the anus (see Paragraph 62), the introducer including a slot configured for alignment with a target portion of tissue (cavity 10, see Fig. 1 below – of adequate size for insertion of additional surgical devices, see Paragraph 53)

    PNG
    media_image1.png
    487
    424
    media_image1.png
    Greyscale

     Fig. 1

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Christy to include the anoscope of Bozdag to ensure a better inspection of hemorrhoids (see Paragraph 62) as well as to assist in enlarging the rectum and anal canal (see Paragraph 2)
Regarding claim 29, the combination of Christy and Bozdag discloses the invention of claim 28, Bozdag further discloses a handle extending radially outward from the proximal end of the introducer (handle 6, see Fig. 1)
Regarding claim 30, (see 101 rejection above), interpreted to recited the language “ a tissue engaging structure configured to pull tissue”,  the combination of Christy and Bozdag discloses the invention of claim 28, Christy further discloses a tissue engaging structure (tissue grasper G with distal end 114, see Figs. 25E-25H) pulling tissue proximally away from surrounding tissue between the distal ends of the grasping arms toward a distal end of the elongate member (see Fig. 25F)
Regarding claim 36, (see 101 rejection above), interpreted as if claim 30 recited the language “ a tissue engaging structure configured to pull tissue”, the combination of Christy and Bozdag discloses the invention of claim 30, Bozdag further discloses wherein the introducer increases in diameter from the proximal end to the distal end (front piece 2 is seen to increase in diameter from proximal end to the distal end, see Fig. 1 above)
Claim 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christy in view of Gamba (US 20190298396 A1)
Regarding claim 25, Christy discloses all limitations of the invention of claim 16, however, Christy does not disclose wherein the housing includes a distal tip gradually increasing in diameter from a first diameter at a proximal end of the distal tip to a maximum diameter at a distal end of the distal tip.
However, in the same field of endeavor, namely bodily foreign material removal, Gamba discloses a housing (constraining catheter 8 – seen to house container element 4, see Fig. 4D), includes a distal tip gradually increasing in diameter from a first diameter at a proximal end of the distal tip to a maximum diameter at a distal end of the distal tip (see Paragraph 134 – mentioning how constraining catheter housing 8 may have a flared end to facilitate movement of the container element 4 in and out of the constraining catheter – thereby housing it when not deployed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of the main body of Christy to have included the flared end from Gamba to, in this case, partially house flexible fingers 122 when not deployed
Regarding claim 31, (see 101 rejection above), interpreted as if claim 30 recited the language “ a tissue engaging structure configured to pull tissue”, Christy discloses all limitations of the device of claim 30, however, Christy does not disclose wherein the housing includes a distal tip gradually increasing in diameter from a first diameter at a proximal end of the distal tip to a maximum diameter at a distal end of the distal tip.
However, in the same field of endeavor, namely bodily foreign material removal, Gamba discloses a housing (constraining catheter 8 – seen to house container element 4, see Fig. 4D), includes a distal tip gradually increasing in diameter from a first diameter at a proximal end of the distal tip to a maximum diameter at a distal end of the distal tip (see Paragraph 134 – mentioning how constraining catheter housing 8 may have a flared end to facilitate movement of the container element 4 in and out of the constraining catheter – thereby housing it when not deployed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of the main body of Christy to have included the flared end from Gamba to, in this case, partially house flexible fingers 122 when not deployed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 6152936 A to Christy, US 20180092644 A1 to Wallis, US 20190298396 A1 to Gamba, and US 20090005647 A1 to Bozdag all disclose surgical hemorrhoid removal tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771